Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application filed on 09/18/2020 in which claims 1-9 are pending and ready for examination.

Drawings

The Examiner contends that the drawings submitted on 09/23/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2021/0067793) in view of Zhang (US 2021/0006790).

As to claim 4, Hu teaches a decoding apparatus, comprising:



an inverse quantizer, which, in operation, inverse quantizes the quantized coefficients to output transform coefficients; an inverse transformer, which, in operation, inverse transforms the transform coefficients to output a prediction error; an intra predictor, which, in operation, predicts blocks included in a first image, using a reference blocks included in the first image; an inter predictor, which, in operation, predicts blocks included in the first image, using reference blocks included in a second image different from the first image; a loop filter, which, in operation, filters blocks included in the first image; and an output, which, in operation, outputs a picture including the first image,  ([0060]-[0061] and [0097]-[0118]).

Hu does not teach wherein the loop filter performs: parsing a first flag indicating whether a CCALF (cross component adaptive loop filtering) process is enabled for a first block, the first block located adjacent to a left side of a current block; parsing a second flag indicating whether the CCALF process is enabled for a second block, the second block located adjacent to an upper side of the current block; determining a first index associated with a color component of the current block; deriving a second index indicating a context model, using the first flag, the second flag, and the first index; performing entropy decoding of a third flag indicating whether the CCALF process is enabled for the current block, using the context model indicated by the second index, and performing the CCALF process on the current block in response to the third flag indicating the CCALF process is enabled for the current block.

However, Hu does teach wherein video encoder 200 and video decoder 300 may code an enable flag at each chroma coding tree block (CTB). If the flag for a CTB is true, video encoder 200 and video decoder 300 may code the control mask for this CTB; if the flag of the CTB is false, video encoder 200 and video decoder 300 do not code the control mask for this CTB, and CCALF is not applied to this CTB ([0126]). Cross-component adaptive loop filters (CCALFs) allow chrominance data to be filtered using corresponding luminance data. CCALFs may be incorporated into adaptive loop filters (ALFs) to refine 

In addition, Zhang teaches parsing a first flag indicating whether an ALF process is enabled for a first block, the first block located adjacent to a left side of a current block; parsing a second flag indicating whether the ALF process is enabled for a second block, the second block located adjacent to an upper side of the current block; determining a first index associated with a color component of the current block; deriving a second index indicating a context model, using the first flag, the second flag, and the first index; performing entropy decoding of a third flag indicating whether the ALF process is enabled for the current block, using the context model indicated by the second index, and performing the ALF process on the current block in response to the third flag indicating the ALF process is enabled for the current block ([0317] – “assignment of ctxInc is specified as follows with condL and condA for the syntax elements alf_ctb_flag[x0][y0][cIdx]”; also see equation 9-22 and Table 9-11; additionally see [0310]-[0316]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hu’s system with Zhang’s system to show wherein the loop filter performs: parsing a first flag indicating whether a CCALF (cross component adaptive loop filtering) process is enabled for a first block, the first block located adjacent to a left side of a current block; parsing a second flag indicating whether the CCALF process is enabled for a second block, the second block located adjacent to an upper side of the current block; determining a first index associated with a color component of the current block; deriving a second index indicating a context model, using the first flag, the second flag, and the first index; performing entropy decoding of a third flag indicating whether the CCALF process is enabled for the current block, using the context model indicated by the second index, and performing the CCALF process on the current block in response to the third flag indicating the CCALF process is enabled for the current block. In Zhang’s disclosure, the disclosed techniques may be embodied in video encoders or decoders to improve compression efficiency when the coding units being compressed have shaped that are significantly different than the traditional square shaped blocks or rectangular blocks that are half-square shaped. For example, new coding tools that use long or tall coding 

As to claims 1 and 7, the apparatus of claim 4 comprises all the elements and performs all the steps of the apparatus of claim 1 and the method of claim 7. Therefore, claims 1 and 7 are rejected similarly as claim 4.

As to claims 3, 6, and 9, the combination of Hu and Zhang teaches wherein, the loop filter derives the second index using a same equation as used in ALF (adaptive loop filtering) (Hu; [0020], [0120], and [0126]; Zhang; [0310]-[0317]).

Claims 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Zhang and further in view of Chen (US 2018/0063527).

As to claims 2, 5, and 8, the combination of Hu and Zhang does not teach wherein, the loop filter sets a value of the first index to 0 in response to the color component being a Cb component.

However, Chen teaches setting a value of the first index to 0 in response to the color component being a Cb component ([0098]-[0100]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hu’s system and Zhang’s system with Chen’s system to show wherein, the loop filter sets a value of the first index to 0 in response to the color component being a Cb component in order to provide techniques that may improve video data compression performance relative to the existing CCLM techniques because the techniques of this disclosure are able to take advantage of the correlation between components of a picture, such as luma and chroma components of a picture. This disclosure describes techniques related to a cross-component in-loop filter in a video coding system (Chen; [0076]-[0077]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482